Case 2:19-cv-02952-CMRROCument dob UGG 7/08/19 Page 1 of 29
G vt FOR THE EASTERN DISTRICT OF PENNSYLVANIA j 9 9 fo) 5 9

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaine, 1405 Mill Creek AV. West Chestey” , PA 11360
Address of Defendant, L{GO S. Feclou Red : Gleusibe | DA iTSOs

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No [><]
pending or within one year previously terminated action in this court? ;

3. Does this case involve.the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

I certify that, to my knowledge, the within case (lis / EL is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: // DO LY U

Attorney-at-Law / Pro Se Plaiptify Attorney LD. # (if applicable)

 

 

 

 

CIVIL: (Place a vin one category only)

 

 

 

 

 

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
Cl 1 Indemnity Contract, Marine Contract, and Afl Other Contracts FC] 1. Insurance Contract and Other Contracts
[] 2. FELA E] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury Cl] 3. Assault, Defamation
C1 4. Antitrust Ci 4. Marine Personal injury
(i 5. Patent [L.] 5. Motor Vehicle Personal Injury
6, Labor-Management Relations Ci 6. Other Personal Injury (Please specify):
| 7, Civil Rights [Cl 7. Products Liability
{"] 8. Habeas Corpus Ci 8. Products Liability - Asbestos
4 9, Securities Act(s) Cases (4 9. All other Diversity Cases
10. Social Security Review Cases (Please specify):
[] 11. All other Federai Question Cases
(Please specify):
ARBITRATION CERTIFICATION

(The effect of this certification is to remove the case from eligibility for arbitration.)

LU G BIN tf ‘i counsel of record or pro se plaintiff, do hereby certify:

 

| Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[Dx Retiet other than monetary damages is sought.

     

   

      

“

Attorney-at-Law / Pro Se Plain

 

DATE, z/ &, Ja0X4 :

NOTE: A tial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Attorney LD. # (if applicabie)

 

 

 

Civ, 609 (5/2018)
Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 2 of 29

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

 

Tou Kevenney CIVIL ACTION

Apcedio aiversty 2 no, 19 2952

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.) ( )

(f) Standard Management — Cases that do not fall into any one of the other tracks. Oxf

Date” ” Pro Se/Plaintift

UY - $&5-3E ID T2489 AY Gata iL. cou

Telephone FAX Number E-Mail Address

2/¢/a 1% Gol Pace

(Civ. 660) 10/02

 
Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 3 of 29

a

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JOHN DEVENNEY

Plaintiff,
“ : Civil Action No. 1 9 2 9 5 2
Vv. :

ARCADIA UNIVERSITY

Defendant.

 

COMPLAINT

1. Plaintiff is John Devenney, who resides at 1405 Mill Creek Dr., West Chester, PA,
19380.

2. Defendant is Arcadia University, with its main campus at 450 S. Easton Road, Glenside,
PA, 19308.

3, Plaintiff is a former Arcadia University student whose request for readmission into the
Arcadia University Physician Assistant Program was denied by the Program’s Academic
Review Comunittee.

4, Plaintiff has Attention Deficit Hyperactivity Disorder (ADHD), a disability that is
protected under the Rehabilitation Act 29 U.S.C § 701 and the Americans with
Disabilities Act (ADA) 42 ULS.C, § 12101.

5. Prior to beginning the Physician Assistant Program, in May of 2016, Plaintiff informed
Arcadia’s Department of Disability Support Services that he has ADHD, although no
accoinmodations were needed at the time.

6. With the knowledge of Plaintiff’s condition, Arcadia admitted Plaintiff into the Physician

Assistant Program and accepted his tuition payments, totaling approximately $90,000.

  
10,

LL.

12.

13,

14,

Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 4 of 29

Through December of 2017, Plaintiff met expectations in the Program. Plaintiff
successfully completed the didactic (classroom) portion of the Program in May, 2017,
and commenced clinical rotations shortly thereafter.

Plaintiff was in good standing with the Program notwithstanding that in June 2017,
Plaintiffs father, with whom Plaintiff was very close, suddenly had a massive stroke and
died.

Plaintiff never had any disciplinary action taken against him at any time during the
Program prior to his dismissal,

As of December 2017, Plaintiff never had failed or been required to repeat a course, and
Plaintiff had been getting consistently good evaluations from his preceptors up until that
point.

In late December of 2017, Plaintiff's physician started him on a new but similar
medication for his ADHD with the intent of improving symptom control while mitigating
side effects. Patient began taking this medication at the beginning of his rotation in
January of 2018.

During his rotation in January of 2018, Plaintiff suspected that his ADHD symptom
control was inadequate. However, several factors dictated that it was appropriate to take
time to adjust to the medication.

At the end of January of 2018, a preceptor contacted Arcadia with concerns about
Plaintiff's performance, Arcadia met with Plaintiff on January 25, 2018, and discussed
these concerns.

At the time Plaintiff suspected that the new medication was to blame, and contacted his

physician several times over the next two weeks to schedule an appointment and attempt
15.

16.

17.

18.

19,

20.

al.

Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 5 of 29

to correct the problem, but was unable to meet with his family physician and make the
necessary adjustinent.

One of Plaintiff's problems in scheduling an appointment with his physician lay in the
fact that his rotations (one in Lancaster, and one in Dover, Delaware) took him as much
as | 4 hours from his physician’s office, and began carly in the day and ended late.

When it became clear that an appointment would not be possible, Plaintiff attempted to
get the medication adjusted over the phone.

Plaintiff's physician did not adjust the medication over the phone as the plaintiff had
requested, and instead kept the dose the same. As a result, the plaintiff continued to have
poor ADHD symptom control.

Plaintiff was called in for another meeting on February 12, 2018, and was summarily
dismissed from Arcadia University Physician Assistant Program.

During the February 12 meeting, Plaintiff was given a letter dated February 11, 2018,
from Dr. Nancy Rosoff, Acadia’s Dean of Graduate and Undergraduate Studies, notifying
him that he was dismissed for failing a single rotation and “repeated violations of
professionalism.” The February 11 letter stated that Plaintiff had six months to appeal the
decision. (See February |1 Letter, attached hereto as Exhibit A”).

Plaintiff discovered shortly after his dismissal that the new ADHD medication was much
too slow to take effect i the morning, and was also dosed much too low in comparison to
his old medication regimen. His physician had not previously informed him that the
medication change was effectively a large drop in his overall daily dose.

On April 13, 2018, email correspondence between Dr. Noller and Plaintiff regarding the

appeal process (attached hereto as “Exhibit “B”) showed that “Readmission is not
22.

23.

24,

25.

26.

27.

Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 6 of 29

guaranteed; the student must demonstrate an understanding of the obstacles they
encountered and a realistic plan for future success,” and that, “If the committee does not
grant you readmission, you can appeal at the University level. There is no further appeal
from there.”

On April 23, 2018, in accordance with the requirements from the Program’s Student
Handbook, cited by Dr. Noller in her April 13 e-mail, Plaintiff submitted a written
request for readmission into the Program (the “Request”, attached hereto as Exhibit “C”),

In his request for readmission, Plaintiff informed the PA Program Academic Review
Committee that the sudden drop off in Plaintiff's performance beginning in January of
2018 was in fact due to a medication dosing error on the part of his doctor.

Plaintiff contends that with this letter, he was overwhelmingly successful at
demonstrating both an understanding of the obstacles he faced and a realistic plan for
future success.

It was Plaintiffs reasonable expectation that formally advising Arcadia of the challenges
he encountered with treating his ADHD and that those issues had been resolved would
result in his readmission into the program.

By letter dated May 23, 2018, from Dean Rosoff, (attached hereto as Exhibit “D”),
Plaintiff was informed that his petition to be re-instated into the Arcadia University
Physician Assistant Program had been denied.

Additionally, contrary to Dr. Noller’s April 13 email, which stated: “if the Committee
does not grant you readmission, you can then appeal at the University level,” in her letter

dated May 23, Dean Rosoff stated: “there is no further option for appeal.”
28.

29,

30.

3h,

32.

33,

34.

35,

36.

Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 7 of 29

After receipt of a demand letter from the plaintiff, the Defendant responded with a
concession that Plaintiff was improperly denied a right to an appeal, and offered the
appeal on the University level (Attached hereto as “Exhibit “E’’}. This appeal was also to
be in writing only, with no chance for any in-person proceedings.

Arcadia subsequently refused to meet with the plaintiff or to include an in-person
component to properly review this matter.

On September 7, 2018, Plaintiff received a letter from Dr. Noller outlining the reasons for
his dismissal (attached hereto as “Exhibit F”), In this letter, Defendant barely mentioned
the medication change, and even appeared to contend that it was irrelevant.

The medication change was not itrelevant. ADHD is the most responsive disorder to
medications in all of psychiatry. If dosed appropriately, stimulant medications are known
to completely normalize ADHD symptoms while they are in effect.

On November 26, 2018, Plaintiff filed an appeal at the University level.

On December 17, 2018, plaintiff received notification that his University level appeal had
been denied (attached hereto as exhibit “G”).

Instead of providing a reasonable accommodation to Plaintiff for the temporary issues he
had as the result of a medication dosing error on the part of his doctor, Arcadia has
chosen to punish him and take away his livelihood,

A deliberate decision not to consider physician error that caused the performance
problems that led to the Plaintiff’s dismissal have screened him out by reason of his
disability.

As a result of Arcadia’s actions Plaintiff has sustained actual damages, including lost past

and future earnings, $90,000 in lost tuition payments to Arcadia, and attorney’s fees.
37,

38.

39.

40,

4l

42.

Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 8 of 29

At the time of his dismissal, Plaintiff had completed approximately 80% of the Program
requirements, paid Arcadia approximately $90,000 in tuition and fees, and invested two
years of his life in the Program. All told, including Plaintiff's 63 post-baccalaureate
prerequisite credits, his work as an EMT and Emergency Department Technician, and his
Arcadia experience, Plaintiff has invested 6 years of his life and more than $150,000 to
fain entry into the Physician Assistant profession.

By its actions, Acadia acted with a thoughtless, deliberate indifference towards the
plaintiff and his disability, allowing a temporary and immediately correctable problem
with medications to bar him from entry to his chosen profession.

For all of the forgoing reasons, Plaintiff is entitled to the relief requested hereinafter.
Count I — Violation of the Rehabilitation Act

Plaintiff John Devenney incorporates by reference the averments in Paragraphs 1-39,

above, as though set forth here at length.

. The acts described above by Arcadia University and its agents and employees, violated

Section 504 of the Rehabilitation Act, 29 U.S.C. § 794.
As a result of Defendant’s violation of the Rehabilitation Act, Plaintiff has sustained

monetary loss, emotional distress, attorneys fees and litigation costs.

WHEREFORE, Plaintiff prays for:

43,

A. Entry of judgment against Defendant, Arcadia University for compensatory damages

together with litigation costs according to the proof.

Count II — Violation of the Americans with Disabilities Act

 

Plaintiff John Devenney incorporates by reference the averments in Paragraphs 1-43,

above, as though set forth here at length.
Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 9 of 29

44. The acts described above by Arcadia University and its agents and employees, violated
the Title ITI of the Americans with Disabilities Act, 42 U.S.C. §§ 12181-12189.
WHEREFORE, Plaintiff prays for:
A, Entry of an affirmative injunctive order directing Defendant, Arcadia University

immediately to reinstate Plaintiff in the Physician Assistant Program.

VERIFICATION

I, John Devenney, verify and affirm that the statements made in the foregoing pleading
are true and correct to the best of my knowledge, information and belief. I understand that false
statements herein are made subject to the penalties of 18 Pa.C.S.A. § 4904 relating to unsworn
falsification to authorities.

Date:__ 7 / “3 Om Gd Seoveuwoph
in Devenney

 
Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 10 of 29

EXHIBIT “A”
Case 2:19-cv-02952-CMR Page 11 of 29

  

SINCE 1853

February 11, 2018

John Devenney
1405 Mili Creek Drive
West Chester, PA 19389A

Re: Academic Review
PA570 Core Elective
Dear Mr. Devenney,

The Arcadia University Department of Medical Science has informed me that you have been
dismissed from the Physician Assistant graduate program for failing the above referenced
rotation and repeated violations in professionalism.

If you wish you have six months to appeal this decision. Please submit your request, in writing,
to the Director of the Physician Assistant program with a copy to me.

We regret the necessity of this decision and wish you every success in meeting your future
educational goals.

Sincerely,

Nancy Rosoff, Ph.D.,
Dean, Graduate and Undergraduate Studies

Cc: Diana Noller, Director, Physician Assistant Program
Bill Elnick, Registrar
Scott Rosen, Business Office
Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 12 of 29

EXHIBIT “B”
Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 13 of 29

Devenney, John <jdevenney@arcadia.edu>

 

Appeal

 

 

Noller, Diana <nollerd@arcadia, edu> Fri, Apr 13, 2018 at 8:14 AM
To: "Devenney, John" <jdevenney@arcadia.edu>

Dear John,

The process is not considered an appeal process, but rather a request from you for readmission. |
will paste the excerpt from the Handbook so that you have that information. This is the process that |
explained during our last meeting that results in approx 40-50% of dismissed students being
readmitted to the Program. in what phase they are readmitted is determined by the PA Academic
Review Committee.

If the Committee does not grant you readmission, you can then appeal at the University level. There
is no further appeal from there.

Here is the excerpt from the Handbook:
i. Readmission:

The PA Program does not admit students with advanced placement.
However, students who have withdrawn or have been dismissed from
the program may be readmitted and granted credit for some or all of
the courses that they have successfully completed. This process
begins with a student request for readmission which must be submitted
to the Program Director no later than six months after the date of their
dismissal or withdrawal.

This request must include an explanation of the reasons that led to
dismissal or withdrawal and an articulated plan for overcoming
obstacles to future success. The request is evaluated by the PA
Program Academic Review Committee and a decision is made
regarding granting readmission. lf the decision is made to readmit, the
PA Program Academic Review Committee develops a readmission
plan after careful review of the student's academic record. Plans for
remediation address numerous factors including grades, continuity of
the academic experience, cohort support and other pedagogical
concerns. The pian is presented to the student requesting readmission.
If all parties agree to the terms, an agreement is drawn up and signed
by the student. Readmission is not guaranteed; the student must
demonstrate an understanding of the obstacles they encountered and
a realistic plan for their success as determined by the PA Program
Academic Review Committee, which includes the Program Director.

Any student who is readmitted to the Program will be placed on
academic probation as a condition for readmission. The readmitted
Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 14 of 29

student will remain on academic probation at the discretion of the PA
Program Director.

Your request needs to come to me via email in the form of a letter. Please let me know what
questions you have.

Regards,
Dr. Noller

Diana Noller, DHSc, MSPT, MMS, PA-C
Chair, Dept. of Medical Science

PA Program Director

Arcadia University

215-260-4416

nollerd@arcadia. eau

foucied text hiddari]
Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 15 of 29

EXHIBIT “C”
Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 16 of 29

April 23, 2018
Dr. Noller,

Lam writing to request my readmission into the Arcadia University Physician Assistant Program.
There were significant mitigating factors that impacted my performance on rotations #8 and #9 that the
faculty could not have known about. Most significantly, I started a new medication for my ADHD just
before I started rotation #8, which is responsible for the constellation of problems that I had from then until
my dismissal. Additionally, in my search for an explanation for what happened during this time, I also
found significant problems with the medication regimen I used throughout PA school. I have been able to
fix these issues with a new dosing schedule for my medications. This will resolve the problems that were
seen with me with regards to both academics and professionalism throughout the program.

Just before I began rotation #8 with Dr. Vollmar, I started a new medication for ADHD called
Mydayis. I made a change at this time because I experienced challenges with adapting my previous
Adderall regimen to meet the various demands and constantly changing circumstances presented by the
program. I was able to cope with these challenges to get by up until that point, but I was searching for a
solution that would allow me to thrive. In December, my doctor recommended Mydayis. For several
reasons, it sounded like Mydayis had the potential to be the answer I was looking for. 1 filled this
prescription on 12/28/2017. My first time taking it for a rotation day was on the first day of my rotation
with Dr, Volimar on 1/2/2018. Unfortunately, it did not work as expected. It was both under-dosed and
released far too slowly into the body te meet my needs. My symptom control markedly regressed, leading
to a whole constellation of problems with both my performance and with meeting the professionalism
expectations of the program. Although I was aware that 1 was having trouble with attention control, I
allowed for a reasonable trial period at the request of my doctor to ensure that the difficulties I was having
were not attributable to other factors. Once it became clear that an adjustment was needed, there was
unfortunately a significant delay in working with my doctor to make that adjustment. in the mean time, my
symptoms remained poorly controlled and directly led to my dismissai, My performance during this time is
only reflective of my ability level on an inadequate medication, and is a very poor predictor of future
performance.

The problems I experienced with Mydayis led me to examine the pharmacokinetic profiles of my
medications in search for an explanation for what happened. Through this, ! discovered significant
problems with both Mydayis and the Adderall regimen I used throughout PA school. Specifically, neither
regimen steadily maintained the medications at therapeutic concentrations throughout the day.

When I first started PA school, I was taking an Adderali regimen. This consisted of a dose of
Adderall XR in the morning, and a second, equivalent dose of Adderall IR in the late afternoon/evening.
This is the regimen I used for the first 16 months of PA school. There were two main problems with this
regimen. First, it did not last long enough. If] took my morning dose first thing when I woke up, I found
that they did not last iong enough into the evening to enabie me to get all of my work done. This Jed me to
delay taking my first dose until I left for class in the morning. This meant that although my medications
could not help me with my morning routine, I gained an extra hour of study time in the evening. However,
due to the severity of my symptoms, it became clear that I could not afford to be uncovered by medications
for my morning routine, as 1 eventually ran into trouble with punctuality with this solution. In November,
after the faculty spoke with me a second time regarding this issue, I began taking them as soon as I woke
up. This solved the problem, as no more problems with punctuality arose for the remainder of the year. The
punctuality issue was a product of the challenges [ experienced with the limitations of my medications at
the time, It will not be an issue with a solution that ensures that I can take them as soon as I wake up in the
morning.

Second, my detailed look at the pharmacokinetics of this regimen made it clear that the
concentrations of the medication varied drastically throughout the day, which explains several academic
challenges I had. My morning dose of Adderall XR was a bit tao low for me to meet demands. I also did
not realize how slow Adderall is to clear from the body. As a result, when I took my evening dose of
Adderall IR, very little of my morning dose had cleared from the body. Additionally, Adderall IR ts more
Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 17 of 29

potent, as it releases all of the medication all at once, in contrast to Adderall XR’s time-released
formulation. These two factors combined to cause a significant increase in my medication levels in the
evening. As a result, my ability levels in the morning/afternoon and evening were significantly different.
This explains why | often had trouble getting started with studying productively far enough ahead of time
ta consistently do well on tests. I would often struggle with productivity in the morming and afternoon, but
became much more productive after taking my evening dose. [ was able to cope with these challenges to
get by, but without a consistent mind to work with throughout the day, I was unable to thrive.

The fact that my morning dose was too low eventually became clear on rotation #4 with Dr.
Kessel. This was the first rotation that required me to chart. Charting is a difficult task with regard to
attention control. It requires that I synthesize multiple pieces of information regarding a patient encounter
and organize them into writing. I initially struggled with attention control, and realized my productivity was
suffering. During didactic year, I could compensate for this deficiency during the day by doing most of my
work in the evenings, but at this rotation site, I could no longer delay doing my work until the evening. In
response, 1 made a change on Monday of the 4" week of the rotation. I took a slightly higher dose of my
medication in the morning, and took a smaller maintenance dose in the evening. Dr. Kessel was impressed
with the immediate improvement I made, and asked me what was different by mid-week. During this
conversation, he even asked me if I had ADHD out of the blue, as he suspected that ADHD symptoms were
to blame for my previous struggles on that rotation. [ was impressed. { told him my story, and how the
dosing change to my medications was responsible for the improvement. He was happy with the
improvement I made by the end of the rotation and noted that on my evaluation.

I decided to keep the changes to the dosing of my medications. 1 noticed [ was sleeping better as
well, and that side effects went away. I continued to do significantly better on rotation #5 with Dr. Dave
and rotation #6, Emergency Medicine at Lankenau. My evaluations were excellent during this time. I felt
relieved, as I finally had the consistent ADHD symptom control to allow me to comfortably meet the
demands of the profession. All in all, this was the best solution for symptom control I found, and my
performance during this time is strong evidence that improved performance is achievable with changes to
the dosing of my medications. This regimen became the basis of my new dosing schedule that I will use
moving forward. After looking at the pharmacokinetics involved, it makes sense, as this led to much more
consistency in medication levels throughout the day. Unfortunately, although I knew how to reach
therapeutic concentrations early in the day, 1 did not yet know how to best maintain them, especially for
extended hours. This problem became apparent on rotation #7 and led to the decision to try Mydayis.

Mydayis was expected to help me attain therapeutic concentrations early in the day and maintain
them for 16 hours with just one pill. However, the pharmacokinetic profile shows that it is not that simple.
Even if the dose were correct, it would only have started to approach therapeutic concentrations at
approximately 6 hours after ingestion. I cannot afford to wait that long, Much of my time working with
both Dre. Vollmar and Nicole Fisher was within that first 6 hours, when the medication was most
inadequate. In addition to its slow release, Mydayis was also under-dosed by a significant margin. The
combination of these factors quickly led to a broad range of problems. Ou rotation #8, my difficulty with
charting and productivity reappeared. On rotation #9, my problems with punctuality reappeared. I also
struggled to filter out distractions from the outside world, which I am typically able to do when better
medicated, Several other problems also emerged. All of these problems are typically resolved by
medications when they are dosed appropriately. The slow onset of effects fram Mydayis was not expected,
which made it challenging to explain the difficulties I was having and determine what adjustment was
needed to resolve the issue. Information on such a new medication was limited, When problems with
medications arise, it is important to take some time to problem solve and ensure that the problems are not
attributable to other factors, because they often are. These medications can absorb differently on different
days based on the acidity of the stomach and other factors. Depression can often mimic ADHD symptoms.
The feedback I received by the end of rotation #8 made it clear that a change was needed. Unfortunately,
there was a series of delays in working with my doctor to make an adjustment. In the mean time, the
medication remained inadequate, and without the ability to think clearly, I made a chain of errors in
judgment on rotation #9 that led to my dismissal. The problems I had during this time period are all very
typical of under-trested ADHD.
Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 18 of 29

With a better understanding of the problem, I was able to fix it. I presented this information to my
doctor and worked with her to create a new dosing schedule for my Adderall regimen, which allows the
medications to reach therapeutic concentrations quickly in the morning and be steadily maintained
throughout the day. It is based on the change I made on my rotation with Dr. Kessel that led to a period of
improved performance on my next several rotations, but it accounts for the problem that remained with
maintaining therapeutic levels throughout the day, particularly for long hours. I am very confident in this
new dosing schedule, and believe that for the first time, my symptom control leaves nothing to be desired.
Since it can be adjusted for long hours, it allows me the flexibility needed to meet any set of circumstances.
1 can now take my medications when I first wake up in the morning without fear of them wearing off
before the last task has been completed at the end of the day. As a result of much more consistent symptom
control throughout the day, I expect to finally be able to thrive.

Regardless of the fact that I was inadequately medicated when I was on Mydayis, the bottom line
is that I did not perform up to expectations and made mistakes during this time period. While I believe that
inadequate control of my ADHD symptoms played a big part in all of the mistakes I made, I take full
responsibility for everything that happened during this time. I believe that the problem was with me and
with nobody else, and it needed to be addressed before 1 could continue. My efforts since my dismissal
have been focused on finding and fixing the root of the problem to ensure that this could never happen
again throughout my professional career. I have been very successful in doing so. Although I do not expect
to ever have to make any further changes to my medications, if the need to make a change ever arose, I
would use the pharmacokinetic profile of the medication(s) I use to ensure that the therapeutic
concentrations I need are quickly reached and are steadily maintained throughout the day. This would have
ptevented what happened with Mydayis, as its pharmacokinetic profile would have made it obvious ahead
of time that it is much too slow to reach therapeutic levels to meet my needs, I want to stress that ] am not
using my ADHD as an excuse, but rather as an explanation for what happened. Excuses put the blame on
others, but explanations allow us to take responsibility while still solving problems, because we must first
explain a problem to be able to fix it.

My understanding of the problems I encountered during PA school is comprehensive. I already
know for sure that the dosing change will work to resolve those problems, and | know exactly why.
Expressing the full extent of my understanding of all of this in writing is not realistically feasible. There is
a lot of information that is pertinent, and not all aspects of my circumstances are appropriate to address in
writing, especially given the persona! nature of these issues. To the best of my ability, | have addressed the
points that I believe are most important to a decision on my readmission while not including so much detail
as to dilute the message that was intended. If there are any concerns [ did not address, if any points require
further clarification, or if any doubts remain that 1 understand the challenges that led to my dismissal and
have resolved them, I encourage you to reach out to me and discuss those concerns. I am confident that I
will be able to address them. | do not believe that it is necessary for the Academic Review Committee to
understand all aspects of the problems I have had to the extent that I do. My goal is to assure the Academic
Review Committee that I understand these problems, that I have successfully addressed them, and that I
will succeed moving forward.

In light of the mitigating factors present for my performance during rotations #8 and #9 and my
plan to address all concerns throughout the program, I believe that my case for readmission is compelling.
By asking for readmission and for the chance to repeat rotations #8 and #9, 1 believe that I am not asking
for a second chance, but rather for a first chance to succeed on these rotations while adequately medicated
for my disability. 1 believe I deserve that first chance. My performance upon my retura will quickly erase
any doubts about my candidacy to be a PA and prove that a better solution for the medical management of
my ADHD symptoms is all f needed to thrive,

i look forward to an opportunity to answer your questions and discuss this matter further. Thank
you so much for considering my readmission. I hope to hear from you soon.

Sincerely,
John J. Devenney i
Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 19 of 29

Main Line Family Medicine

Tetyana Zelenska, MD
4450 E. Boot Road, Suite 200A
West Chester, PA 19380
610-344-9650

To Whom tt May Concern:

i have been taking care of John Devenney since December of 2015. He has been treated for
ADD with a combination of immediate and extended release Adderall.

John's Adderall regimen was switched to Mydayis (16-hour time-released version of Adderall) in
December of 2017 for the purposes of improved sleep, longer duration of actlon, and decreasing
the frequency of dosing during his busy day schedule.

After a one-month trial period, John called my office with concerns that Mydayls was not giving
him adequate symptom rellef. However, due to his rotation schedule, he was unable to come inta
the office when | was available, so we were unable to make adjustments before his dismissal.

In comparison to his old medication regimen, John’s dose was much iower on Mydayis. With a
certain degree of reasonable doubt, John’s inattentiveness, lack of effort, and uncharacteristic
under-performance Is most likely related to incomplete contro! of his ADD symptoms.

if you have any questions, please do not hesitate to call.

Sincerely,

“L. De A 4-13~- Zol3

Tetyana Zelenska, MD Date

 

 
Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 20 of 29

EXHIBIT “D”
Case 2:19-cv-02952-CMR Document 1 Filegubit8éd 9 Page 21 of 29
{ Be.

   

May 23, 2018

John Devenney
1405 Mill Creek Drive
West Chester, PA 19380

Dear Mr. Devenney:

I regret to inform you that your petition to be re-instated into the Physician Assistant
Graduate Program at Arcadia University has been denied. The Committee reached this
decision based on your academic record and related materials as well as information you
provided.

Please be aware that there is no further option for appeal. I understand that you may well be
disappointed with this decision but do wish you the best in your future endeavors.

Sincerely,

Mes eS | i
fides) |,

Nancy Rosoff, Ph.D.
Dean of Graduate and Undergraduate Studies

NR/mkm

Ce: Diana Noller, Academic Adviser
Bill Elnick, Registrar
Scott Rosen, Business Office

OEFICE OF GRADUATE STUDIES

TEL: 215-572-2925 + FAX! 215-572-2081 *& WWWARCADIA.EDU | 450 S, EASTON ROAD, GLENSIDE, PA 19038-3295
A DISTINCTIVELY GLOBAL, INTEGRATIVE, PERSONAL LEARNING EXPERIENCE
Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 22 of 29

EXHIBIT “E”
Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 23 of 29

 

August 8, 2018

VIA EMAILTO: jsarpenigilambmeerlane.com
AND FIRST CLASS MAIL

James C. Sargent, Jr, Esquire
Lamb McErlane PC

24 E. Market Street

P.O. Box 563

West Chester, PA 19381

Re: John Devenney
Dear Mr. Sargent:

LT have received your letter dated July 27, 2018. After reviewing materials related to the dismissal
of John Devenney, the University has discovered that Mr. Devenney was not provided an
opportunity to compete the appeals process. This occurred due to a staff error. The letter of May
23, 2018 letter stating that there was no further option for appeal was incorrect; he is entitled to
appeal the PA program’s decision at the University level.

Should Mr, Devenney wish to appeal the program decision, he should write a letter to that effect,
explaining the reason for his appeal, and send it to Dr. Rosoff via email (rosoffn@arcadia.edu),
with a copy to Associate Dean Mary Kate McNulty (mcnulty@arcadia.edu) no later than
November 26, 2018. If Mr. Devenney pursues an appeal, the committee considering such appeal
will have a copy of the letter he sent to the PA program on April 23, 2018, Please note that the
committee generally wants to see additional relevant information beyond what was included in the
initial appeal.

In the event Mr. Devenney appeals to the University level, an appeal will be scheduled as soon as
possible. Appeals are heard when the University is in session and the faculty members of' the
commitice are on campus. Had an appeal been filed after receipt of the May 23, 2018 letter, it
would not have been heard until the fall semester was underway; thus, this delay does not
jeopardize Mr. Devenney’s appeal.

TEL. 215-372-2900 +» WWWEARCADIA.EDU | 4505, EASTON BDA D, GLENSIDE, PA 19038-3295

AVR EGU TIVELY GLObAL UM PAG ATIVE PEGS AG TEAMS a LATE hid fad.
Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 24 of 29

James C. Sargent, Jr., Esquire
August 8, 2018
Page 2 of 2

Please ensure that any further communications from your office are directed to my attention, rather
than directly to Dr. Rosoff.

Very truly yours,

de,
B. _

Mavgetet M. Callahan
Interim General Counsel

ce: Dr. Nancy Rosoff, Dean, Graduate and Undergraduate Studies
Ms, Mary Kate McNulty, Associate Dean of Graduate Studies
Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 25 of 29

EXHIBIT “F”
Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 26 of 29

 
  
 

    

ARCADIA®

Whe

“UNIVERSITY ™

romeo tees COLLEGE OF HEALTH SCIENCES vom

September 7, 2018

Dear Mr. Devenney:

This letter reiterates the discussions Michael Huber and I had with you on February 12, 2018, when
we explained the reasons for your dismissal from Arcadia University’s Physician Assistant
program. Your dismissal followed concerns raised by the Family Practice and Surgical preceptors
with whom you had clinical rotations, who felt that you demonstrated an inadequate fund of
knowledge, poor clinical assessment skills and a lack of professionalism. Those evaluations
echoed concerns raised with you during the didactic phase of the program, including the following:

1. Fund of knowledge: Your GPA was slightly above 2.7, the minimum necessary to avoid
academic probation. Despite concerns raised by the faculty about your academic
performance, you failed to embrace their recommendations. In June 2016, Professor
Brasel encouraged you to utilize accommodations provided through the Office of
Disabilities, but you stated that you did not need accommodations. Robert Nadratowski
also recommended that you seek help with Disability Services, but you indicated that your
home services were better than what the University could provide. in December 2016,
Professor Brasel offered study tips for improving your exam performance, In January
2017, Professor Myers spoke to you about your grades and made recommendations, at
which time you questioned whether you wanted to continue in the program.

2. Clinical assessment skills: You struggled with assessing patients and formulating
diagnoses. In September 2017, Professor Myers offered help to address your poor
performance with the formative OSCE. You also needed to rewrité’a Physicai Diagnosis
assignment due to poor performance.

3. Professionalism: You demonstrated a lack of professionalism and poor judgment
throughout your time in the program, beginning in the Summer 2016 semester. At the
outset of the program, you asked to be excused from attending lectures despite the
program’s mandatory attendance policy, which you were informed of as carly as your
interview as an applicant and which was reiterated upon your matriculation into the
program. Even after you were informed that attendance was required, you were repeatedly
late and/or left early. Rather than engaging in respectful educational discourse, you
challenged the faculty’s knowledge base. When this unprofessional communication was
discussed with you, you admitted this had been a pattern of behavior in previous academic

COLLEGE OF HEALTH SCIENCES

TEL! 215-572-2900 © WW WARCADIA.EDU | 450 8, EASTON ROAD, GLENSIDE, PA 19038-3295
A DISTINCTIVELY GLOBAL, INTEGRATIVE, PERSONAL LEARNING EXPERIENCE
Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 27 of 29

 

wove COLLEGE OF HEALTH SCIENCES —-~--~-

settings. In September 2017, you were notified of a professionalism infraction based on
your continued failure to complete surveys for the spring semester.

In order to rectify these concerns, it was necessary for you to tale action, rather than offer excuses.
It was apparent in the feedback received from the clinical rotations in early 2018 that you had
failed to do so. On January 25, 2018, you met with Professors Mike Huber and Jennifer Slota, to
discuss the concerns raised by Dr. Vollmar about your knowledge, clinical assessments and
professionalism during the Family Practice rotation. Professors Huber and Slota explained the
need for you to take ownership of your conduct and learn from your transgressions. Despite that
advice, you began the surgical rotation at the end of January, and immediately engaged in
unreliable attendance. You attributed your tardiness and disengagement to the Super Bowl victory
and the subsequent Eagles parade. Physician Assistants and other medical professionals must
demonstrate a commitment to delivering patient care, even in the face of personal inconvenience
and chalienges.

Arcadia University’s Physician Assistant Program is devoted to training highly competent
physician assistants who will promote professionalism and foster excellent patient care. The
program relies on collaboration between faculty and students to master the knowledge and skills
required of the profession. Our faculty devoted extensive time to help you succeed m the program.
Despite those efforts, you seemed unwilling to accept responsibility and make a commitment
towards your own success. You attributed the events that led to your dismissal from the program
to a change in medication that occurred during your clinical year. However, you struggled in
several areas of the Program’s Minimal Technical Standards for Admission, Continuance and
Graduation, outlined to you in the Policies and Competencies Handbook and communicated to
you upon matriculation inte the program, throughout your time in the program, It was the result
of your continued failure to meet the Technical Standards that you were dismissed from the
program.

Regards,

“Ditol—

Diana T. Noller, DHsc, MMS, MSPT, PA-C
Dept. of Medical Science Chair & PA Program Director
Arcadia University

COLLEGE OF HEALTH SCIENCES

TEL) 215-572-2900 « WWWARCADIA.BDU | 450 S, EASTON ROAD, GLENSIDE, PA 19038-3295
A DISTINCTEVELY GLOBAL, INTEGRATIVE, PERSONAL LEARNING FAPERIENCE
Case 2:19-cv-02952-CMR Document1 Filed 07/08/19 Page 28 of 29

EXHIBIT “G”
  

Case 2:19-cv-02952-CMR yOtlO8KL9 Page 29 of 29
é ye,

December 17, 2018

Mr. John Devenney
1405 Mill Creek Drive
West Chester, PA 19380

Dear Mr, Devenney:

[regret to inform you that your petition to be reinstated into the Physician Assistant
Graduate Program at Arcadia University has been denied. The Graduate Academic
Standing and Appeals Committee reached this decision based on your academic record
and related materials, as well as the information you provided.

Please be aware that there is no further option for appeal. I understand that you may well be
disappointed with this decision but do wish you the best in your future endeavors.

Sincerely,

Nancy Rosoff, Ph.D.
Dean of Graduate and Undergraduate Studies
NR/mkm

OFFICE OF G RADUATE STUDIES

TEL: 215-572+2925 * FAX: 215-572-2081 « WWWARCADIA,EDU | 450 5. EASTON ROAD, GLENSIDE, PA 19638-3295
A DISTINCTIVELY GLOBAL INTEGRATIVE, PERSONAL LEARNING EXPERTENCE
